DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-16, in the reply filed on 12 November 2021 is acknowledged.

Claim Objections
Claims 1, 2, 5, 8-10, 13, 16, 21 and 23 are objected to because of the following informalities: 
In claim 1, line 19 “the adjustable membrane element” should read --the adjustable membrane element relative to the body lumen-- to remain consistent with phrasing of dependent claims;
In claim 2, line 5 “adjustable membrane element” should read --the adjustable membrane element relative to the body lumen-- to remain consistent with phrasing of dependent claims;
In claim 5, line 2 “to sense” should read --to detect--;
 In claim 8, line 2 “provide for an ultrasonic image” should read --provide an ultrasonic image--;
In claim 9, line 16 “an closed” should read --a closed--;
In claim 9, line 17 “the probe front” should read --the probe front end--;
In claim 9, line 22 “membrane element” should read --membrane element relative to the body lumen-- to remain consistent with phrasing of dependent claims;
In claim 10, line 5 “membrane element” should read --membrane element relative to the body lumen-- to remain consistent with dependent claims;
In claim 13, line 2 “to sense” should read --to detect--; and
In claims 16, 21 and 23, line 2 “provide for an ultrasonic image” should read --provide an ultrasonic image--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed provides adequate written description for coaptation of a body lumen such as the urethra wherein the ultrasonic sensor if configured to allow visualization of the adjustable membrane element in relation to anatomic structures of the living body including the bladder neck and the rectum (see paragraph [0082]), however, the specification does not provide adequate written description for the ultrasonic sensor providing visualization of the adjustable membrane element in relation to any and every anatomic structure in living body. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the septum" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US Patent No. 6,579,224) (Burton ‘224) in view of Qiu (US 2013/0237763 A1).
Referring to claims 1 and 5: Burton ‘224 teaches an implantable device kit (see figure 3, #300) for controllable coaptation of a body lumen in tissue of a living body (see column 21, lines 22-40 and column 22, lines 44-60), comprising: an implantable device (see figure 3, #302) configured to control the coaptation of the body lumen, the implantable device including: an adjustable membrane element (see figure 3, #304) including a continuous wall (see figure 3, #308) having an inner surface (see figure 3, #310) defining a chamber (see figure 3, #312); an elongate conduit (see figure 3, #306) including a conduit peripheral surface (see figure 3, #314), a conduit rear end (see figure 3, #316), a conduit front end (see figure 3, #318), and a conduit lumen (see figure 3, #330), the conduit peripheral surface connected to and sealed to the adjustable membrane element at or near the conduit front end (see figure 3, #320/322; column 7, lines 52-67), the conduit lumen having a first opening (see figure 3, #334) at the conduit rear end, a second opening (see figure 3, #336) in fluid communication with the chamber, and a closed end at or near the conduit front end (see figure 3, #342; column 8, lines 1-17); and a rear port (see figure 5, #530) connected to the conduit rear end (see figure 5; column 14, lines 3-25; wherein it is clear that the implantable device, #302, includes a rear port like that described in figure 5) and including a cavity (see figure 5, #536) in fluid communication with the first opening of the conduit lumen (see column 10, line 58-column 11, line 7), the rear port including a septum (see figure 5, #540); and a probe including a probe front end (see column 22, lines 44-60; wherein a cystoscope is used to visually assess the amount of coaptation of the urethra lumen after inflation of the adjustable element, wherein the amount of coaptation provides an indication 
Qiu teaches a device kit (see figure 12, #160) comprising a device (see figure 12, #162) including an elongate conduit having a conduit lumen (see figure 12; paragraph [0101]; wherein the elongate conduit is an endotracheal tube); and a sensor probe (see figures 12-13, #160) including a probe front end (see figures 12-13, #168) configured to enter the conduit lumen (see figure 12), the sensor probe including a sensor (see paragraphs [0101]-[0103] and [0108]; wherein the sensor is an optical sensor in the form of a camera or fiber optic borescope) configured to detect information indicative of a position of the conduit relative to the body lumen (see paragraphs [0102]-[0103]; wherein the sensors provide feedback to user to detect a position of the conduit relative to the body lumen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the cystoscope of Burton ‘224 with a sensor probe including an optical sensor like taught by Qiu in order to yield predictable results in providing positioning guidance (see Qiu paragraphs [0102]-[0103]).
The limitation following the "configured to" clause of the claim limitations "configured to enter the conduit lumen by piercing through the septum and reach the closed end of the conduit lumen” is not given weight since it is merely reciting an intended use of the positively recited structural elements of a sensor probe. As outlined above, Burton ‘224, as modified by 
Referring to claim 6: Qiu further teaches the optical sensor is in the form of a camera (see paragraphs [0101]-[0103] and [0108]; wherein the sensor is an optical sensor in the form of a camera or fiber optic borescope) configured to detect information indicative of a position of the conduit relative to the body lumen (see paragraphs [0102]-[0103]; wherein the sensors provide feedback to user to detect a position of the conduit relative to the body lumen). Burton ‘224, as modified by Qiu, is fully capable of providing for visualization of the inner surface of the continuous wall of the adjustable membrane element through use of the camera.
Referring to claim 7: Qiu further teaches the optical sensor is in the form of a fiber optic borescope (see paragraphs [0101]-[0103] and [0108]; wherein the sensor is an optical sensor in the form of a camera or fiber optic borescope) configured to detect information indicative of a position of the conduit relative to the body lumen (see paragraphs [0102]-[0103]; wherein the sensors provide feedback to user to detect a position of the conduit relative to the body lumen). Burton ‘224, as modified by Qiu, is fully capable of providing for visualization of the inner surface of the continuous wall of the adjustable membrane element through use of the fiber optic borescope.
Referring to claims 9 and 13: Burton ‘224 teaches an implantable device kit (see figure 3, #300) for controllable coaptation of a body lumen in tissue of a living body (see column 21, lines 22-40 and column 22, lines 44-60), comprising: an implantable device (see figure 3, #302) configured to control the coaptation of the body lumen, the implantable device including: an 
Qiu teaches a device kit (see figure 12, #160) comprising a device (see figure 12, #162) including an elongate conduit having a conduit lumen (see figure 12; paragraph [0101]; wherein the elongate conduit is an endotracheal tube); and a sensor probe (see figures 12-13, #160) including a probe front end (see figures 12-13, #168) configured to enter the conduit lumen (see figure 12), the sensor probe including a sensor (see paragraphs [0101]-[0103] and [0108]; wherein the sensor is an optical sensor in the form of a camera or fiber optic borescope) configured to detect information indicative of a position of the conduit relative to the body lumen (see paragraphs [0102]-[0103]; wherein the sensors provide feedback to user to detect a position of the conduit relative to the body lumen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the cystoscope of Burton ‘224 with a sensor probe including an optical sensor like taught by Qiu in order to yield predictable results in providing positioning guidance (see Qiu paragraphs [0102]-[0103]). Burton ‘224, as modified by Qiu, specifically teaches a sensor probe that is fully capable of information indicative of at least one of a shape of the adjustable membrane element, a position of the adjustable membrane element, or a shape of the body lumen.
Referring to claim 11: Burton ‘224 further teaches a push rod (see figure 3, #350) configured for advancing the implantable device in the tissue during an implantation of the implantable device, and wherein the inlet of the second conduit lumen is configured to receive a portion of the push rod, and the second conduit lumen is configured to accommodate the portion of the push rod (see figure 3; column 8, lines 17-32).
Referring to claim 12: Qiu further teaches the sensor probe is made of a semi-flexible or ridged material (see paragraphs [0105]-[0106]) that allows the sensor probe to function as a push rod. The limitation following the "configured for use as" clause of the claim limitations "configured for use as a push rod for advancing the implantable device in the tissue during an implantation of the implantable device” is not given weight since it is merely reciting an intended use of the positively recited structural elements of a sensor probe. As outlined above, Burton ‘224, as modified by Qiu, specifically teaches the positively recited sensor probe with a rigidity that is fully capable of performing the recited use of the sensor probe.
Referring to claim 14: Qiu further teaches the optical sensor is in the form of a camera (see paragraphs [0101]-[0103] and [0108]; wherein the sensor is an optical sensor in the form of a camera or fiber optic borescope) configured to detect information indicative of a position of the conduit relative to the body lumen (see paragraphs [0102]-[0103]; wherein the sensors provide feedback to user to detect a position of the conduit relative to the body lumen). Burton ‘224, as modified by Qiu, specifically teaches the positively recited sensor probe that is fully capable of providing for visualization of the inner surface of the continuous wall of the adjustable membrane element through use of the camera.
Referring to claim 15: Qiu further teaches the optical sensor is in the form of a fiber optic borescope (see paragraphs [0101]-[0103] and [0108]; wherein the sensor is an optical sensor in the form of a camera or fiber optic borescope) configured to detect information indicative of a position of the conduit relative to the body lumen (see paragraphs [0102]-[0103]; wherein the sensors provide feedback to user to detect a position of the conduit relative to the body lumen). Burton ‘224, as modified by Qiu, specifically teaches the positively recited sensor .
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burton ‘224 in view of Qiu, as applied to claim 1 above, in view of Burton et al. (US 2005/0256364 A1; cited by Applicant on IDS dated 02/26/2020) (Burton ‘364).
 Referring to claims 2 and 10: Burton ‘224, as modified by Qiu, is silent to an additional implantable device including an additional adjustable membrane element, and wherein the sensor probe is configured to further detect information indicative of at least one of a shape of the additional adjustable membrane element or a position of the additional adjustable membrane element. Burton ‘364 teaches an implantable device kit for controllable coaptation of a body lumen in tissue of a living body comprising an implantable device (see figures 1-3; paragraphs [0038]-[0040]; and an additional implantable device including an additional adjustable membrane element (see paragraphs [0026]-[0027]; wherein two of the device are implanted on opposite sides of the urethra so as to effect a balanced urethral coaptation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implantable device kit of Burton ‘224, as modified by Qiu, with an additional implantable device like taught by Burton ‘364 in order to effect a balanced urethral coaptation (see Burton ‘364 paragraphs [0026]-[0027]). Burton ‘224, as modified by Qiu and Burton ‘364, specifically teaches the positively recited sensor probe that fully capable of further detecting information indicative of at least one of a shape of the additional adjustable membrane element or a position of the additional adjustable membrane element.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Burton ‘224 in view of Qiu, as applied to claim 1 above, in view of Wiita et al. (US Patent No. 5,313,934) (Wiita).
	Referring to claim 3: further teaches the optical sensor is in the form of a fiber optic borescope (see paragraphs [0101]-[0103] and [0108]; wherein the sensor is an optical sensor in the form of a camera or fiber optic borescope) borescope explicitly having a probe lumen configured to be in fluid communication with the chamber of the adjustable membrane element when the probe front end is within the conduit lumen at the closed end of the conduit lumen, to allow for inflation of the adjustable membrane element by introducing a fluid into the chamber through the probe lumen, and to allow for deflation of the adjustable membrane element by withdrawing the fluid from the chamber through the probe lumen. However, Wiita teaches a borescope (see figure 1) comprising a probe front end (see figures 1-2, #46) and a probe lumen (see figures 1-2, #20/22) configured supply fluid from an opening (see figure 1, #66) to the probe front end (see column 4, lines 15-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the borescope of Burton ‘224, as modified by Qiu, with a probe lumen like taught by Wiita in order to reduce fogging of the lens during use (see Wiita column 4, lines 15-47). Burton ‘224, as modified by Qiu and Wiita, further teaches the probe lumen being in fluid communication with the chamber of the adjustable membrane element when the cystoscope is positioned within the conduit lumen.
The limitation following the "to allow for" clause of the claim limitations "to allow for inflation of the adjustable membrane element by introducing a fluid into the chamber through the probe lumen" and “to allow for deflation of the adjustable membrane element by withdrawing the fluid from the chamber through the probe lumen” is not given weight since it is merely 
	Referring to claim 4: Qiu further teaches the sensor probe is made of a semi-flexible or ridged material (see paragraphs [0105]-[0106]) that allows the sensor probe to function as a push rod. The limitation following the "configured for use as" clause of the claim limitations "configured for use as a push rod for advancing the implantable device in the tissue during an implantation of the implantable device” is not given weight since it is merely reciting an intended use of the positively recited structural elements of a sensor probe. As outlined above, Burton ‘224, as modified by Qiu and Wiita, specifically teaches the positively recited sensor probe with a rigidity that is fully capable of performing the recited use of the sensor probe.
Claims 8, 16, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burton ‘224 in view of Qiu, as applied to claims 1 and 11 above, in view of Winston et al. (US Patent No. 6,063,093) (Winston).
	Referring to claims 8 and 16: Burton ‘224 further teaches the shape of the body lumen is indicative of a degree of the coaptation of the body lumen (see column 22, lines 44-60; wherein a cystoscope is used to visually assess the amount of coaptation of the urethra lumen after inflation of the adjustable element, wherein the amount of coaptation provides an indication of the shape of the adjustable membrane element and shape of the body lumen). Burton ‘224, as modified by Qiu, it silent to the sensor comprises an ultrasonic sensor configured to provide for an ultrasonic image showing the shape of the body lumen and the position of the adjustable 
Referring to claims 22 and 24: Burton ‘224, as modified by Qiu and Winston, specifically teaches the positively recited ultrasonic sensor for producing ultrasonic images that is fully capable of allowing for visualization of the adjustable membrane element in relation to anatomic structures of the living body to aid placement of the adjustable membrane element during implantation of the implantable device into the living body.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burton ‘224 in view of Qiu in view of Burton ‘364, as applied to claims 2 and 10 above, in view of Winston.
	Referring to claims 21 and 23: Burton ‘224 further teaches the shape of the body lumen is indicative of a degree of the coaptation of the body lumen (see column 22, lines 44-60; wherein a cystoscope is used to visually assess the amount of coaptation of the urethra lumen after inflation of the adjustable element, wherein the amount of coaptation provides an indication of the shape of the adjustable membrane element and shape of the body lumen). Burton ‘224, as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenbluth et al. (US Patent No. 5,312,430) teaches insertion of a cystoscope through a port septum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791